 130DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDMo's-WestandDora A.Nichols,Petitioner, andHotel Employees Local No. 9Mo's Enterprises,Inc.andKay A.Shafer,Petitionerand Hotel Employees and Restaurant Employ-ees Local No.9.Cases 36-RD-1097 and 36-RD-109827 February 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, AND STEPHENSOn 12 August 1985 the Acting Regional Direc-tor for Region 19 issued a Decision and Order inthe above-entitled- proceeding inwhich he dis-missed the two decertification petitions on the basisthat the petitioned-for units were not coextensivewith the-existing contractual bargaining unit. In sofinding, the Acting Regional- Director concludedthat the Employers were part of a multiemployerbargaining group.In accordance with Section 102.67 of the Board'sRules and Regulations, the Employers filed atimely request for review of the Acting RegionalDirector's decision. The Employers contended thatthe Acting Regional Director erred in finding thatthe Employers were part of the multiemployer bar-gaining group.By telegraphic order dated 11 October 1985 therequest for review was granted.The Board has reviewed the entire record in thiscase and has, decided to affirm the Acting RegionalDirector's Decision and Order, attached as an ap-pendix hereto.The record supports the Acting Regional Direc-tor's finding that the Employers were members ofa multiemployer bargaining group called the Presi-dents' Council of Food, Beverage, and Lodging In-dustries of Oregon (Presidents' Council) and hadnot timely withdrawn therefrom. Accordingly, wefind that the Acting Regional Director correctlyapplied the Board's longstanding rule that a peti-tioned-for unit in a decertification petition must becoextensive with the certified or recognized unit.'The Chairman in his dissent contends that be-cause the decertification petitions here were filed ata time when the Union and the Employers couldhave withdrawn from the multiemployer bargain-ing group under the rules set forth inRetail Associ-ates,Inc.,2the Board should process the decertifi-1Campbell Soup Co,111 NLRB 234 (1955).2 120 NLRB 388 (1958).Retail Associatesstates that in order to timelywithdraw from a multiemployer bargaining unit, a party must give ade-quate written notice prior to the date set by the contract for modificationor to the agreed-upon date to begin the multiemployer negotiations. Oncenegotiations have begun, a party cannot withdraw unless there is mutualconsent, absent unusual circumstances 120 NLRB at 395.cation petitions in order to preserve the employees'right of self-determination. The Chairman raises anissue, however, that was not raised by the Employ-ers in their request for review. Such issue is there-fore not properly before the Board and unneces-sary to comment on in the instant case.CHAIRMAN DOTSON, dissenting-Contrary to my colleagues, I would. reverse theActing Regional Director's Decision and Orderdismissing the petitions. Rather, I would reinstatethe petitions and remand the case to -the Region forfurther appropriate action, including scheduling ofthe elections and resolution of the outstandingissues. IThe petitions in Cases 36-RD-1097 and 36-RD-1098 seek decertification elections among certainemployees employed by Mo's West and Mo's En-terprises,Inc. (MEI), respectively.2 BothMo'sWest and MEI are members of a multiemployerbargaining group called the President's Council ofFood, Beverage, and Lodging Industries of Oregon(Council). The Employers are signatories to a mul-tiemployer bargaining contract between the Coun-ciland the Union, which was in effect from 1August 1982 through 31 July 1985. This contractcovered those employees in the petitioned-for units.The Acting Regional Director found that sincethere was no evidence that the Employer had with-drawn from the Council, the petitioned-for unitswere not coextensive with the existing contractualmultiemployer- unit, and the petitions must there-fore be dismissed. I disagree.The Board has long recognized that the basicelement necessary to create a multiemployer bar-gaining unit is an unequivocal agreement from theemployers and the union to be bound by group. ne-gotiations rather than individual bargaining.3With-drawal from the multiemployer group may beachieved by an employer or the union simply bygiving "written notice . . . prior to the date set bythe contract for modification, or to the agreed-upon date to begin the multiemployer negotia-tions."4Once actual multiemployer negotiationshave begun, a unilateral attempt to withdraw fromthe multiemployer group is untimely, absent unusu-al circumstances. Neither the formation nor the dis-solutionof the multiemployer bargaining unit,1 In his decision, the Acting Regional Director found it unnecessary topass on the issues of Petitioner Nichols' supervisory status and of thechowder manufacturing employees' inclusion in or exclusion from thebargaining unit2Mo'sWest is a restaurant operating seasonally in Otter Creek,Oregon. MEI is a corporation which operates two restaurants in Port-land, Oregon Mo's and Mo's Annex.2 SeeRetail Associates,120 NLRB 388, 393 (1958)4 Id at 395283 NLRB No. 23 MO'S WEST131however, takes into account the desires of thegroup most directly affected by these actions-theemployees.Ihave recently stated my strong opposition toBoard policies which put to one side employees'free choice in favor of so-called stability in bargain-ing relationships. 5 In my opinion, such decisionsfail to strike the proper balance between the statu-toryrightto refrain from collective bargaining,guaranteed to employees by Section 7 of the Act,,and the more general statutorypolicyof industrialstability. InGibbs & Cox,the Board held that agroup of employees which constituted a separateappropriate unit at the time it sought representationwas later "merged" into a -much larger, geographi-cally distant, group of employees by the agreementof the employer and the union. This "merger" laterprevented the smaller group of employees from ex-pressing its desires in a representation election.Former Member Dennis and I dissented from thisresult, stating our belief that "[t]he appropriatenessof [a] unit cannot be extinguished merely by mutualintent on the part of an employer and a union toconduct collectivebargainingon the basis of someother unit."Here, as inGibbs &Cox, the employees in twoexisting appropriate units were included in a muchlarger bargaining unit by the action of the employ-ers and the union.7 The employees of Mo's Westand MEI have petitioned for decertification elec-tions in the smaller units covering only these Em-ployers' employees. The petitions were filed at atimewhen either the Union or the `Employerscould have timely withdrawn from the multiem-ployer bargaining unit. In these circumstances, Ibelieve that the employees should be given thesameopportunity as the Union and Employers to"withdraw," in effect, from the multiemployer unitfor the purpose of determining whether the em-ployees wish to reject or change bargaining repre-sentatives.As former Member Dennis and I statedinGibbs &Cox, we believe that the appropriate ac-commodation between the conflicting goals of em-ployee free choice and, bargaining stability is that"absent unusual circumstances,' any unit which wasappropriate for the purpose of selecting a bargain-5See former Member Dennis' and my dissent inGibbs & Cox,280NLRB 953 (1986) (involving the Board's "merger" doctrine) and my dis-sent inCentral Soya Co.,281 NLRB 1308 (1986) (involving the Board'saccretion policy),6 280 NLRB 953, 959,°Although the record is devoid of any evidence indicating in whatunits the employees were originally organized, the parties' bargaining his-tory reveals that prior to the negotiations for the 1982-1985 collective-bargammg agreement, Mo's West and MEI had been treated as separatebargaining units not included in the multiemployer unit. From this, onecan logically infer that the selection of the bargaining representative oc-curred in these separate units, rather than in the overall multiemployeruniting representative remains appropriate for the pur-pose of rejecting that bargaining - representative orobtaining a new one."8 The Board's insistence thatonce an employer and a union have agreed to in-clude a separate unit of employees in a multiem-ployer bargaining unit, those employees cannotmake changes in their bargaining 'representativeexcept through that larger unit, is yet another ex-ample of the majority's willingness to sacrificerightsguaranteed employees by the Act to itsviews of statutory policy. Allowing an employerand a union effectively to disenfranchise employeesby including them in a much larger unit because itmeets the need or convenience of the employer andunion is contrary to the employees' statutory Sec-tion 7 right to refrain from collective action. Stabil-ity in bargaining relations is a positive goal, but wemust not elevate that goal above the basic princi-plesof employee self-determinationwhich areguaranteed in Section 7. Our primary purpose ineffectuating the Act should be that of protectingemployee rights, especially the right freely tochoose or reject a bargaining representative. Ac-cordingly, I dissent.S Id.APPENDIXDECISION AND ORDER'Upon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before a hearing officer of the National LaborRelations Board.Pursuant to the provisions of Section 3I(b) of the Act,the Board has delegated its authority in this proceedingto the undersigned.Upon the entire record in this proceeding,2 the under-signed finds:1.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposes ofthe Act to assert jurisdiction herein.32 The parties' briefs have been considered As more fully explained inmy Order Reopening Hearing and Notice of Further Hearing in thismatter, dated June 26, 1985, the Union's request to strike Employers' Ex-hibits I and 3 was granted, accordingly, these exhibits have not been con-sidered3In light of my decision regarding the unit scope, to be discussedmore fully, the question of jurisdiction with respect to these Employers ismoot. However, I note that the purchase by Mo's Enterprises, Inc. ofMo's West was finalized prior to the July 17, 1985 hearing date and thatthe purchasing corporation, during its last fiscal year, had gross revenuesin excess of $500,000 and purchased in excess of $50,000 worth of goodsdirectly from sources outside the state of Oregon, Thus, Mo's Enter-prises, Inc., which is in the business of operating restaurants and of manu-facturing chowder for wholesale distribution, meets the Board's jurisdic-tional standards for a retail business Inasmuch as Mo's West is now anContinued 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3.The labor organization involved claims to representcertain employees of the Employer.4.No question' affecting commerce existsconcerningthe representation of certainemployeesof the Employerwithin themeaning ofSection 9(c)(1) and Section 2(6)and (7) of the Act, for the followingreasons:The Union contends that both petitions must be dis-missed inasmuchas the petitioned-for unitsare not coex-tensivewith theexisting bargainingunit.Case 36-RD-1097 seeksan election among certainemployees em-ployed at Mo's West, and Case 36-RD-1098seeks anelection among certain employees employed at Mo's andMo's Annex. The UnionassertsthatMo's,Mo's Annexand Mo's West all are part of a multiemployerbargainingunit through the multiemployerbargaininggroup calledthe President's Council of Food, Beverage and LodgingIndustries of Oregon (hereafter Council).4 The Employerdeniesthe Union's claim,contending that neither Mo'sEnterprises, Inc. (hereafter MEI) nor Mo's West prior toitspurchase by MEI ever delegateditsbargaining au-thority-to that or any other multiemployer group.MEI, is in thebusinessof operating restaurants.Mo'sand Mo's Annex in Newport,, Oregon, have been ownedand operated by MEI for several years. The most recentcontract covering certain employees at these establish-mentswas effective from August 1, 1982 through July31, 1985. The contract, which wasthe area agreementbetween the Council and the Union with certain modifi-cations set forth in an Addendum, was signed on behalfof MEI by Mohava Niemi, a shareholder and corporateofficer, in April 1983. Although the Addendum was notoffered into evidence, it appears that Niemi executed thatdocument on behalf of MEI in March 1983,at the sametimethat she signed the Addendum to the Mo's Westagreement,which Addendum was offered into evidence.Prior to its purchase by MEI, Mo's West,a restaurant inOtter Rock, Oregon,was asole proprietorship owned byNiemi; however, at the time that the most recent con-tract covering certain Mo's West employees was execut-ed, it was a partnership in which Niemi was one of thepartners. The contract covering the Mo's West employ-ees`ran from August 1, 1982 to July 31, 1985 and was thearea agreementbetween the Council and the Union withcertain modifications set forth in an Addendum. The Ad-dendum wassigned inMarch 1983 on behalf of Mo'sWest by Niemi; the contract was signed in April 1983 byNiemi. Both the MEI contract and the Mo's West con-tract contained the followinglanguageon the signaturepage directly above Niemi's signature:The, undersigned employer agrees to be bound byall the terms and conditions of the attached "Con-tract and AgreementBetween Presidents'CouncilofFood Beverage and Lodging Industries ofOregon (Restaurants of Oregon Association, Port-landHotel Association, Oregon Hotel and MotelAssociation, Food Services Executives Associationintegral part of the corporation, jurisdiction may be asserted over it aswell as over Mo's and Mo's AnnexCarolina Supplies & Cement Co,122NLRB 88 (1958)4 The parties stipulated that the Council meets the Board's jurisdiction-al standards.and Independent Operators) with Hotel Employees,RestaurantEmployees Union Local 9 of the HotelEmployees,RestaurantEmployees,InternationalUnion, AFL-CIO," and of the Health & Welfareand PensionTrusts formed pursuant to the terms ofthisAgreement, and to' accept as their representa-tives the employer trustees presently serving on saidTrust and their duly, elected or appointed succes-sors. By agreeingto join the said Presidents' Coun-cilasan Independent Operator, the employer isbound to the Presidents' Council agreement and be-comesa member of the multi-employer bargaininggroup, but does not waive its right to join any-othermembergroups of the Presidents' Council, and maywithdraw from, the Presidents' Council by givingthe Presidents' Council and Union written notice ofwithdrawal as provided by law.The language clearly and unequivocally indicates the in-tention of the signatory employer to be a part of themultiemployerbargaininggroup and there is no disputethat Niemi did in fact sign the page containing this lan-guage on; behalf of both MEI and Mo's West. However,theEmployers' counsel contends that the Employersnever intended to become part of the multiemployer bar-gaining groupor to execute contracts containing suchlanguage.Gordon MacPherson, an attorney involved onbehalf of both MEI and Mo's West in their contract ne-gotiationswith the Union -in 1982 and 1983, testified thatthe Council area contract which the Union had providedto him during negotiations contained the following lan-guage on thesignature page:The undersigned nonmember of the Presidents'Council of Food, Beverage and Lodging Industriesof Oregon agrees to be bound by all the terms andconditions of this Agreement, and of the Health andWelfare and Pension Trusts formed pursuant to theterms of this Agreement, and accept as their repre-sentativesthe Employer Trustees presently servingon said Trusts and their duly elected or appointedsuccessors.Thisis the same languageas that which had been con-tained in the predecessor contracts between-the partiesand which is contained in the copy of the 1982-1985Council agreement which the parties entered as Joint Ex-hibit 2.MacPherson, testified that some of the negotia-tionswere conducted outside, his presence, directly be-tween Niemi and Union representatives.MacPhersonstated that at those sessions at which he was present, theissue of the multiemployer bargaining group never wasdiscussed.However, MacPherson was not,present at theApril 1983sessionat which Niemi executed the contractsand thus is unable to testify as to how it came about thatNiemi signed the documents containing the critical lan-guage.The Employers also produced-as a witness CindyMcEntee, who was and is MEI'smanagerand corporatesecretary.McEntee testified that she was present at someof the negotiationsessionsin 1982 and 1983 and that atnone of those sessions was the-topic of, the multiemploy-er bargaining group raised. She further testified that she MO'S WEST133was present during a portion of the April 1983 meetingatwhich Niemi executed the contracts and that therewas no discussion regarding the topic of multiemployergroup bargaining while she was present. Finally, the Em-ployer presented as a witness an official of the Councilwho testified that neither MEI nor Mo's West is consid-ered by the Council as an official member of that asso-ciation.Despite the fact that the Employers had the opportuni-ty to proffer Niemi as a witness on three different hear-ing days over a two-month period, and after repeatednotice, including that set forth in the Order ReopeningHearing and Notice of Further Hearing, that the multi-employer bargaining unit issue was an issue to be litigat-ed at the hearing, the Employers failed to present Niemi.The Employers assert that, despite the clear and unam-biguous contractual language regarding their becomingpart of the multiemployer bargaining group, that lan-guage must be ignored; yet, they failed to call Niemi, awitness under their control, to give evidence whichmight mitigate the weight to be accorded to the criticallanguage in the documents she signed. While McEnteetestified that the multiemployer bargaining group issuewas not discussed during that portion of the April 1983meeting at which she was present, her testimony in thisregard proves nothing affirmatively inasmuch as she wasabsent during a portion of the critical meeting. Thus, noevidence was presented which might convince me thatthere is some reason why the clear and unambiguous lan-guage of the signed documents is not to be accordedcontrollingweight.While the Employers' counsel doesnot allege that the Union committed fraud by presentingfor signature the documents which Niemi signed, butrather asserts that the presentation of the critical lan-guagewas a mistake on the Union's part and Niemi'ssigningthe documents containing thatlanguage was an-other mistake, the Employers, by failing, to call Niemi asa witnessdespite ample notice and opportunity, havefailed to adduce evidence to rebut the clear and unam-biguous contractual language. Thus, I cannot do other-wise but conclude that the objective evidence shows thatMEI and Mo's West, through Niemi's execution of thecontracts, clearly and unequivocally expressed their in-tention to forthwith be a part of the multiemployer bar-gaining group and, derivatively, a part of themultiem-ployer bargainingunit.The Kroger Co.,148 NLRB 569(1964);Morgan Linen Service, Inc.,131NLRB 420 (1961).Moreover, the Employers produced no evidence to showthat either or both MET and Mo's West have withdrawnfrom the multiemployer -group in a timely and properfashion.Having concluded that the unrebutted objectiveevidence establishes that both MEI and Mo's West arepart of the multiemployerbargaininggroup and that nei-ther has withdrawn from the group, I find that the peti-tioned-for units are not coextensive with the existingcontractualbargainingunit and that the petitions there-foremust be dismissed.5W. T Grant Company,179NLRB 671 (1969). Accordingly, I shall grant the Union'smotion todismissthe petitions and I shall, and herebydo, dismiss both petitions.IT IS HEREBY ORDERED that the petitions filed hereinbe, and they, herebyare, dismissed.5Having so concluded, the issues of petitioner Nichols' supervisorystatus and of the unit inclusion or exclusion of chowder manufacturingemployees are moot and need not be addressed